Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 19, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 19, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01035-CV
____________
 
IN RE STEPHEN M. YAMIN, SR., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 10, 2007, relator, Stephen M. Yamin, Sr., filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Mary Nell Crapitto, presiding judge of County Court at Law No. One,
Galveston County, to set aside her discovery orders of October 24, 2006, and
January 5, 2007. 




In order
to obtain mandamus relief, the relator must show that the trial court clearly
abused its discretion and the relator has no adequate remedy by appeal.  In
re Sw. Bell Tele. Co., L.P., 226 S.W.3d 400, 403 (Tex. 2007) (orig.
proceeding).  Relator complains that respondent abused her discretion by
awarding discovery sanctions for failing to produce discovery.  Relator,
however, has an adequate remedy by appeal.  See Braden v. Downey, 811
S.W.2d 922, 928 (Tex. 1991) (adequate remedy by appeal exists for monetary
discovery santions); In re Lavernia Nursing Facility, 12 S.W.3d 566, 571
(Tex. App.CSan Antonio 1999, orig. proceeding [mand. denied]) (monetary sanctions
are not remediable by mandamus).  
Relator
further asserts that respondent abused her discretion by refusing to grant a
jury trial after he had timely requested a jury and paid the jury fee.  Relator
filed his petition in this court two days before the date the underlying case
was set for trial.  The record does not show that relator presented his jury
request to respondent or that respondent denied his request.  See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding) (relator has the
burden of providing the appellate court with sufficient record to establish his
right to mandamus relief).
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  We
further lift our stay entered on December 11, 2007. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 19, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.